





Exhibit 10.3
AMENDMENT NO. 4
TO THE
CAESARS ENTERTAINMENT CORPORATION
2012 PERFORMANCE INCENTIVE PLAN
This Amendment No. 4 (“Amendment”) to the Caesars Entertainment Corporation 2012
Performance Incentive Plan (the “Plan”), is adopted by Caesars Entertainment
Corporation, a Delaware corporation (the “Company”). Capitalized terms used in
this Amendment and not otherwise defined shall have the same meanings assigned
to them in the Plan.
RECITALS
A.    Section 8.6 of the Plan provides that the Board of Directors of the
Company (the “Board”) may amend or modify the Plan from time to time; provided
such amendments or modifications do not require the approval of the stockholders
pursuant to applicable law or regulations.
B.     The Board believes it to be in the best interests of the Company and its
stockholders to amend and restate Section 8.5 of the Plan, and the Board has
determined that, due to the nature of the changes proposed, stockholder approval
is not required or advisable with respect to this Amendment.
AMENDMENT
1.    Section 8.5 of the Plan is hereby amended and restated in its entirety to
read as follows:
8.5
Tax Withholding. Upon any exercise, vesting, or payment of any award, or upon
the disposition of shares of Common Stock acquired pursuant to the exercise of
an ISO prior to satisfaction of the holding period requirements of Section 422
of the Code, or upon any other tax withholding event with respect to any award,
the Corporation or one of its Subsidiaries shall have the right at its option
to:

(a)
require the participant (or the participant’s personal representative or
beneficiary, as the case may be) to pay or provide for payment of at least the
minimum amount of any taxes which the Corporation or one of its Subsidiaries may
be required to withhold with respect to such award event or payment; or

(b)
deduct from any amount otherwise payable in cash (whether related to the award
or otherwise) to the participant (or the participant’s personal representative
or beneficiary, as the case may be) the amount of any taxes which the
Corporation or one of its Subsidiaries may be required to withhold with respect
to such award event or payment.

In any case where a tax is required to be withheld in connection with the
delivery of shares of Common Stock under this Plan, the Administrator may in its
sole discretion (subject to Section 8.1) require or grant (either at the time of
the award or thereafter) to the participant the right to elect, pursuant to such
rules and subject





--------------------------------------------------------------------------------





to such conditions as the Administrator may establish, that the Corporation
reduce the number of shares to be delivered by (or otherwise reacquire) the
appropriate number of shares, valued in a consistent manner at their fair market
value or at the sales price in accordance with authorized procedures for
cashless exercises, necessary to satisfy the applicable withholding obligation
on exercise, vesting or payment. In no event shall the shares withheld exceed
the whole number of shares allowed for tax withholding under applicable law.
2.
Except as otherwise expressly set forth in this Amendment, all other Articles,
Sections, terms and conditions of the Plan remain unchanged and in full force
and effect.






